Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Centers for Medicare & Medicaid
Services.

In the Case of: )
)
Cass County Memorial Hospital, ) Date: May 22, 2009

(CCN: 16-5560), )
)
Petitioner, )

) Docket No. C-09-188

-V.- ) Decision No.CR1955
)
)
)
)

DECISION GRANTING SUMMARY DISPOSITION TO
CENTERS FOR MEDICARE & MEDICAID SERVICES

I grant summary disposition to the Centers for Medicare & Medicaid Services
(CMS) sustaining its determination to terminate the Medicare participation of
Petitioner, Cass County Memorial Hospital.

I. Background

Petitioner is a critical access hospital located in Atlantic, lowa. Its premises
include a 10-bed skilled nursing facility (SNF). The SNF was certified to
participate in the Medicare program. As a Medicare participant the SNF was
required to comply with the requirements of sections 1819 and 1866 of the Social
Security Act (Act) and of implementing regulations at 42 C.F.R. Parts 483 and
488. Its hearing rights in this case are governed by regulations at 42 C.F.R. Part
498.
Petitioner’s SNF was surveyed for compliance on November 14, 2008 (November
survey). The surveyors found that Petitioner was not complying with Medicare
participation requirements and CMS concurred in that finding. On December 2,
2008, CMS told Petitioner that its SNF’s participation in Medicare would be
terminated effective January 1, 2009. CMS advised Petitioner that the basis for
termination was that its SNF was not primarily engaged in providing skilled
nursing services.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. CMS then moved for summary disposition. Petitioner opposed the
motion.

CMS attached 11 exhibits to its motion and it designated these exhibits as CMS
Ex. 1-CMS Ex. 11. Petitioner attached 14 exhibits to its brief in opposition to
CMS’s motion and it designated these exhibits as P. Ex. 1-P. Ex. 14. In addition,
Petitioner submitted the affidavit of its administrator, which it designated as P. Ex.
A. I receive all of these exhibits into the record and I cite to some of them in this
decision as references. However, I make no evidentiary findings based on the
exhibits. I base my decision on the law and the undisputed facts as averred by the
parties.

II. Issue, findings of fact and conclusions of law
A. Issue

The issue that I decide is whether Petitioner was in compliance with Medicare
participation requirements.

B. Findings of fact and conclusions of law

I make findings of fact and conclusion of law (Findings) to support my decision in
this case. I set forth each Finding below as a separate heading.

1. In order to be eligible for participation in the Medicare
program a SNF must be an institution or a distinct part of an
institution that is primarily engaged in providing skilled
nursing care to residents and it must comply with all Medicare
participation requirements set forth in the Act and regulations.

Section 1819(a)(1)(A) of the Act defines a skilled nursing facility to be “an
institution (or a distinct part of an institution) which — (1) is primarily engaged in
providing to residents — (A) skilled nursing care and related services... .”
The intent of the Act is clear. In order to qualify as a SNF a facility must, at a
minimum, be organized as an entity whose purpose is to provide skilled nursing
care in compliance with Medicare participation requirements. That means that its
services must be provided separately and apart from any entity within which the
facility is organized. Commingling the physical premises or the services offered
by a SNF with those of other enterprises makes it difficult or impossible for CMS
to ascertain whether those services are being offered in compliance with the
requirements of law.

The Secretary of the United States Department of Health and Human Services
describes via regulation the criteria that a facility must meet to satisfy the
requirement that it be a distinct part of another institution. 42 C.F.R. § 483.5(b).
In addition to satisfying all other Medicare participation criteria a distinct part
SNF must be physically distinguishable from the larger institution that houses it.

Being “primarily engaged” in providing services means actually providing the
services for which certification is sought or received. Arizona Surgical Hospital,
LLC, DAB No. 1890 (2003). The capacity to provide services is not legally the
equivalent to actually providing them. A SNF which merely has the capacity to
provide services but which does not actually provide them is not primarily
engaged in providing services and not eligible to participate in the Medicare
program. See United Medical Home Care, Inc., DAB No. 2194 (2008).

The Act and implementing regulations at 42 C.F.R. Part 483 set forth a
comprehensive regulatory scheme that every SNF must comply with as a
prerequisite to participating in Medicare. For example, a SNF must:

e Maintain a quality assessment and assurance committee, consisting
of its director of nursing services, a physician designated by the
facility, and at least three other members of the facility’s staff, which
meets at least quarterly to identify issues with respect to which
quality assessment and assurance activities are necessary, and which
develops and implements appropriate plans of action to correct
identified deficiencies. Act, section 1819(b)(1)(B);

e Use the services of a registered professional nurse at least eight
consecutive hours a day, seven days a week. Act, section
1819(b)(4)(C)(i); and

Failure to comply with any participation requirement, including the ones that I
have cited, is grounds for termination of participation in Medicare. Act, section
1866(b)(2).
2. The undisputed material facts of this case establish that
Petitioner failed to qualify for participation as a distinct part of
an institution that is primarily engaged in providing skilled
nursing care to residents. They establish also that Petitioner
was not complying with Medicare participation requirements.

These are the facts which I find to be undisputed and the basis for my decision.
Petitioner’s primary function is as a hospital. It operates three corridors, or
hallways, in which it houses patients. Petitioner purported to operate its SNF as
seven rooms in one of those hallways. Other rooms in that hallway are reserved
for hospital inpatients. The facility’s nursing station is at the convergence of the
three hallways in the hospital. The nurses who sit at that station oversee both the
operations of the hospital and those of the SNF. The hospital does not restrict
access to its SNF so that either patients or staff of the hospital may freely
commingle with SNF residents, to the extent that there are any of them.

The SNF is not physically separated from the hospital itself. There is no separate
entrance or exit for the SNF. There is no sign to demarcate the SNF from the
hospital. Visitors entering the facility could not distinguish that part which is the
hospital from the SNF.

Petitioner’s SNF has no full-time staff who are dedicated to its operations.
Staffing is comprised of hospital staff who are assigned to the SNF on an as-
needed basis. Records of the staff are not maintained separately for SNF
personnel. Petitioner does not have separate management for its SNF. The SNF
does not have a quality assurance committee that is separate and distinct from that
which the hospital has, nor is there a physician who has been assigned to sit
exclusively as a member of the SNF’s quality assurance committee.

As of November 14, 2008, Petitioner’s SNF had a total of two residents. Both of
these individuals were hospice patients.

These undisputed facts establish that Petitioner was not operating its SNF in
compliance with Medicare participation requirements. Consequently, CMS was
authorized to terminate Petitioner’s participation in Medicare. First, Petitioner’s
SNF was not a distinct part of Petitioner. The facts show that Petitioner did not
maintain a separate facility for its SNF. Rather, the SNF — to the extent that it
existed at all — consisted merely of a few beds on one corridor of Petitioner’s
hospital. There was nothing about the SNF’s operation that supports a finding that

it was a distinct part within the hospital. It was not physically distinguishable
from the hospital. It had no separate entrance or exit. It had no sign demarcating
itas a SNF. It had no separate nursing station. Hospital staff and patients were
free to commingle with any potential residents in the SNF. It had no dedicated
staff and no dedicated quality assurance committee.

Second, the undisputed facts establish that, as of the November survey,
Petitioner’s SNF was not primarily engaged in providing nursing care to residents.
As of the November survey the SNF had only two residents and these were
individuals who were enrolled in the Medicare hospice program. I take notice that
hospice care is a special program developed to provide care to an individual who
has been certified to be within the final six months of his or her life. Although
hospice care clearly includes many of the elements of skilled nursing care it does
not include all of those elements. For example, SNFs are expected to provide care
for individuals who are anticipated to have only short stays while they recover
from medical problems and, for these individuals, SNFs must provide therapeutic
and recuperative care.

In any event, the number of residents at Petitioner’s SNF as of the November
survey was de minimis and insufficient for Petitioner to establish that it met
Medicare participation requirements. There simply were insufficient residents on
board for CMS to ascertain whether the SNF was providing all requisite services
in a manner that complied with Medicare participation requirements. See United
Medical Home Care, Inc., DAB No. 2194.

Third, the undisputed facts show that, in at least two respects, Petitioner’s SNF
failed to satisfy Medicare participation requirements. Petitioner failed to maintain
a quality assessment and assurance committee that complied with statutory
requirements. Act, section 1819(b)(1)(B). A facility’s quality assurance
committee must consist of the facility’s director of nursing services, a physician
designated by the facility, and at least three other members of the facility’s staff.
That committee must meet at least quarterly to identify issues with respect to
which quality assessment and assurance activities are necessary. And, the
committee must develop and implement appropriate plans of action to correct
identified quality deficiencies. Id.

Petitioner had no dedicated quality assessment and assurance committee.
Moreover, Petitioner has furnished no facts showing that whatever quality
assurance committee it may have had for its hospital operations met at least
quarterly to review the activities of the SNF.
Petitioner is additionally required by statute to use the services of a registered
professional nurse at least eight consecutive hours a day, seven days per week.
Act, section 1819(b)(4)(C)(i). The Act contains no exceptions to this requirement.
It does not, for example, allow a hospital with a distinct part SNF to assign staff to
the SNF on an as-needed basis. The undisputed facts show that Petitioner had no
dedicated staff assigned to it. Staff were assigned as the need arose. That is a
clear violation of the law.

Petitioner makes a number of arguments in response to CMS’s motion. None of
them raise valid defenses. As an element of these arguments Petitioner avers facts
which it contends raise disputes which may not be adjudicated by summary
judgment. I accept as true all of the facts asserted by Petitioner. None of them
call into question the undisputed facts that I rely on for this decision. Nor do these
facts establish a basis for me to rule against CMS as a matter of law. I find
Petitioner’s arguments to be without merit even if the facts on which Petitioner
relies are true.

Petitioner asserts that it is a critical access hospital enrolled in the Medicare
program under 42 C.F.R. Part 485. Petitioner’s brief at 2. It asserts that it has
“authority to utilize its licensed hospital beds as swingbeds for the provision of
skilled nursing care.” /d.; P. Ex. A, at 2 6. From this assertion Petitioner
appears to be arguing that it is authorized explicitly by some entity to operate its
SNF as an integrated element of its hospital operations and not as a distinct part of
the facility. Thus, it seems to be contending that it enjoys some explicit exemption
from the Act’s requirement that the SNF be operated as a distinct part.

It is unclear to me the nature of Petitioner’s asserted authority to operate
swingbeds which have the dual function as hospital and skilled nursing beds.
Petitioner has cited to no source of this alleged authority. It has provided me with
no document showing that any agency of government ever authorized it explicitly
to commingle its SNF and hospital operations. But, even assuming that some
agency granted Petitioner this authority as part of its hospital license or even as
part of its hospital certification, that does not amount to an exception from the
law’s requirement that Petitioner operate its SNF as a distinct part of its hospital
facility. Petitioner has identified no facts to show that CMS ever granted it such
an exception. As I explain above, there are sound reasons for requiring a SNF that
is operated by another entity to function as a distinct part of that entity.

Petitioner then appears to argue that it is entitled to receive an exception or a
waiver from Medicare participation requirements even if it has not been formally
granted one. It argues that it has always been aboveboard in its intentions to
commingle its SNF operations with those of the hospital and that this was
understood and accepted by relevant authorities. Petitioner’s brief at 2-4.
As support for this argument Petitioner contends that it obtained a certificate of
need from the State of Iowa to operate its SNF as a distinct part of the hospital.
This certificate, according to Petitioner, was granted on the basis of a plan that it
presented to the lowa Department of Public Health which implied that it would be
using hospital beds as SNF beds for approximately 15 percent of inpatient days at
the hospital. Jd. According to Petitioner, it made it:

clear from the beginning that it had no intention of hiring any new
staff or changing any of . . . [Petitioner’s] then current staffing levels
to account for the change from acute care to skilled beds... . Thus,
rom its inception, the SNF was not intended to be separately staffed.

Petitioner’s brief at 4.

Petitioner also argues that its SNF has been subject to surveys in the past that were
conducted on behalf of CMS but that it had never been told that the SNF had run
afoul of, or was being operated contrary to, basic Medicare participation
requirements. Petitioner’s brief at 4-6. It also asserts that it had very limited SNF
activities in both 2007 and 2008, consisting of only 20 days of resident stay in the
SNF in 2007 and 43 days of resident stay in the SNF in 2008. Petitioner seems to
suggest that CMS either knew or should have known about these very limited SNF
operations but never cited them prior to November 2008 as a basis for terminating
Petitioner’s SNF certification. Jd.

I conclude that Petitioner is not entitled to a waiver of Medicare requirements
governing distinct part SNFs even if it always made its intentions known to
commingle its hospital and SNF care and even if CMS may have known about
such commingling and the very limited scope of Petitioner’s SNF care. First, I
have no authority to order CMS to waive Medicare requirements. I am unaware of
any authority which would allow me to compel CMS to grant such a waiver.

Second, Petitioner’s argument seems to devolve into an assertion that it is entitled
to operate its SNF as an entity whose activities are commingled with those of
Petitioner’s hospital because various government agencies knew what Petitioner
was doing but chose not to object. Effectively, Petitioner’s argument is an
assertion of equitable estoppel or laches against CMS.

The fact that entities of government — including CMS — might have been aware
that Petitioner commingled its SNF and hospital activities does not provide any
legal justification for Petitioner to continue to do so. Petitioner’s argument is
without merit because there is nothing in either the Act or implementing
regulations that allows for CMS to be estopped as Petitioner contends it should be.
Petitioner’s next argument is to assert that CMS’s termination of its Medicare
participation was arbitrary and capricious. It characterizes the CMS determination
to terminate its participation as “‘a clear case of an administrative agency abusing
its discretion in a most arbitrary and capricious manner.” Petitioner’s brief at 7.
This argument is a restatement of Petitioner’s equitable estoppel argument. /d., at
6-8. I find it to be without merit for the same reason that I find Petitioner’s other
iteration of the same argument to be without merit. Nothing in the Act or in
implementing regulations would allow me to apply the doctrine of equitable
estoppel against CMS.

Petitioner then asserts that it should have been given an opportunity to remediate
the noncompliance identified by CMS. It contends that, absent a finding of
immediate jeopardy-level noncompliance, it should have been given a period of
time within which it could have corrected any problems identified at the
November survey or subsequently by CMS. Petitioner’s brief at 8-9.

However, Petitioner concedes that CMS has the authority to terminate the
participation of a SNF where there is noncompliance, whether or not that
noncompliance is at the immediate jeopardy level. Petitioner’s brief at 8. Indeed,
CMS’s authority to terminate a provider’s participation for any level of
noncompliance is made explicit in the Act. Act, section 1866(b)(2)(A).
Consequently, there is no merit to Petitioner’s argument that CMS should have
allowed it the opportunity to remediate before terminating Petitioner’s Medicare
participation.

Besides, it would not have been possible for Petitioner to remediate the
noncompliance that CMS identified. Petitioner’s noncompliance was fundamental
and irremediable. In order to comply with Medicare participation requirements
Petitioner would have had to: physically segregate its SNF operations from those
of its hospital; hire and employ a dedicated staff that provided care only to SNF
residents; establish separate committees to evaluate and oversee the care provided
by the SNF; and, above all, to serve a meaningful population of residents. These
changes in operation are antithetical to what Petitioner had established. As
Petitioner acknowledges, its entire SNF operation was premised on the idea that it
could commingle its SNF and hospital activities and devote time and space to SNF
functions only on an as needed basis.

Petitioner contends that it does in fact have a quality assurance committee that is
responsible to oversee the care provided by its SNF. Petitioner’s brief at 10; P.
Ex. A, at 7 § 26. The “fact” that Petitioner relies on is a bare conclusion by
Petitioner’s administrator that Petitioner has such a committee. /d. That assertion,
assuming it to be true, begs the question of whether Petitioner’s quality assurance
committee satisfies legal requirements for a SNF quality assurance committee.
Petitioner has provided no documentation to explain how its quality assurance
committee is structured or how it operates. In particular, Petitioner does not deny
CMS’s assertion that it had no separate quality assurance committee dedicated
only to overseeing SNF operations which was composed of the individuals whose
membership is required by law and which met on at least a quarterly basis.

Petitioner argues additionally that it has staffed its hospital and the SNF in
compliance with Iowa state regulations that, allegedly, allow for the sharing of
certain categories of staff between a hospital and a SNF. Petitioner’s brief at 10-
11. However, in making this argument Petitioner concedes that: Iowa regulations
require a SNF and a hospital to maintain separate staff for licensure purposes; and,
that it does not maintain separate staff for its SNF.

Regardless of what Iowa law might say, Medicare requirements for participation
as a SNF are clear. Iowa’s laws do not trump the federal statutes governing
Medicare participation. A participating SNF must have dedicated staff and, in
particular, the dedicated services of a registered professional nurse at least eight
hours a day and seven days a week. Petitioner acknowledges that it did not satisfy
these requirements.

Petitioner also effectively concedes that it has not had residents receiving skilled
nursing care since February 2008. Petitioner’s brief at 11. It asserts that it has
“not been able to identify any regulatory requirement that a distinct part SNF unit
must maintain any particular census, or have individuals admitted at all times in
order to keep the provider agreement in good standing.” Jd. Petitioner may be
correct in asserting that there is no regulation that states this requirement verbatim.
However, and as the Departmental Appeals Board has held, actively providing
care to residents is an essential element of a provider being primarily engaged in
providing services. United Medical Home Care, Inc., DAB No. 2194, at 10, 12;
Arizona Surgical Hospital, LLC, DAB No. 1890, at 6-8. Having the hypothetical
or potential capacity to provide care is simply not the equivalent of actually
providing such care. Arizona Surgical Hospital, LLC, DAB No. 1890, at 8.

Finally, Petitioner asserts that CMS’s determination to terminate its Medicare
participation was made in a manner that is contrary to Medicare participation
regulations. Petitioner’s brief at 14-16. As support for this argument Petitioner
cites to 42 C.F.R. § 424.540, a regulation which addresses the circumstances when
CMS may deactivate a provider or supplier’s Medicare billing privileges. Among
the reasons allowing deactivation stated by the regulation is failure by a provider
or supplier to submit Medicare reimbursement claims for a period of 12
consecutive calendar months. 42 C.F.R. § 424.540(a)(1). Petitioner asserts that
this regulation:
10

stands for the fact that the mere presence of periods of inactivity,
even lengthy periods of up to and in excess of one year, are
insufficient to find that a SNF is not primarily engaged in the
provision of services to residents and thus ineligible to participate in
the Medicare program.

Id., at 15.

I find this argument to be unpersuasive. The section of the regulations cited by
Petitioner is intended to give CMS discretion to cease accepting Medicare
reimbursement claims from a provider or a supplier that has been inactive for a
period of 12 consecutive months or more. It gives CMS a tool that it may use in
addition to terminating a provider’s participation where that provider is not
primarily engaged in providing services to beneficiaries. But, that tool does not
limit CMS’s authority, it supplements it. Thus, CMS could terminate the
participation of a provider who had ceased claims activity for 12 or more
consecutive months if it found that the provider had ceased providing any care to
beneficiaries and it could also cease accepting and processing reimbursement
claims from that provider. But, nothing in the regulation cited by Petitioner limits
CMS’s choice of remedies.

/s/
Steven T. Kessel
Administrative Law Judge

